Exhibit 10.11

EXECUTION COPY

AMENDMENT NO. 1 TO

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 1 TO RECEIVABLES PURCHASE AGREEMENT, dated as of June 4, 2010
(this “Amendment”), is between World Financial Capital Bank, a Utah industrial
bank, as seller (the “RPA Seller”), and World Financial Capital Credit Company,
LLC, a Delaware limited liability company, as purchaser (the “Purchaser”).

BACKGROUND

WHEREAS, the RPA Seller and the Purchaser are parties to a receivables purchase
agreement, dated as of September 29, 2008 (as the same may be amended, modified
or supplemented from time to time, the “Receivables Purchase Agreement”),
between the RPA Seller and the Purchaser;

WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
as set forth herein; and

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Definitions. Capitalized terms defined in the Receivables Purchase
Agreement and used but not otherwise defined herein have the meanings given to
them in the Receivables Purchase Agreement.

SECTION 2. Amendments.

(a) Section 2.1(d) of the Receivables Purchase Agreement is hereby amended by
inserting the words “to the extent consistent with GAAP”, after the words “for
accounting purposes” where they appear in such section thereof.

(b) Section 5.1(g) of the Receivables Purchase Agreement is hereby amended by
inserting the parenthetical “(but for accounting purposes only to the extent
such treatment would be consistent with GAAP)”, after the words “for all
purposes” where they appear in such section thereof.

SECTION 3. Representations and Warranties. In order to induce the parties hereto
to enter into this Amendment, each of the parties hereto represents and warrants
unto the other parties hereto as set forth in this Section 3:

(a) Due Authorization, Non Contravention, etc. The execution, delivery and
performance by such party of the Amendment are within its powers, have been duly
authorized by all necessary action, and do not (i) contravene its organizational
documents; or (ii) contravene any contractual restriction, law or governmental
regulation or court decree or order binding on or affecting it; and

 

      Amendment No. 1 to       Receivables Purchase Agreement



--------------------------------------------------------------------------------

(b) Validity, etc. This Amendment constitutes the legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights and general equitable principles.

SECTION 4. Binding Effect; Ratification.

(a) This Amendment shall become effective, as of the date first set forth above,
when counterparts hereof shall have been executed and delivered by the parties
hereto, and thereafter shall be binding on the parties hereto and their
respective successors and assigns.

(b) The Receivables Purchase Agreement, as amended hereby, remains in full force
and effect. Any reference to the Receivables Purchase Agreement from and after
the date hereof shall be deemed to refer to the Receivables Purchase Agreement
as amended hereby, unless otherwise expressly stated.

(c) Except as expressly amended hereby, the Receivables Purchase Agreement shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto.

SECTION 5. Miscellaneous.

(a) THIS AMENDMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL IN SHALL BE
GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS
OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS
(OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

(b) Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment or any provision hereof.

(c) This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which when executed and
delivered shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement.

(d) Executed counterparts of this Amendment may be delivered electronically.

[SIGNATURE PAGE FOLLOWS]

 

   2    Amendment No. 1 to       Receivables Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date and year first above written.

 

WORLD FINANCIAL CAPITAL BANK,

as RPA Seller

By:

 

/s/ Marvin Corne

Name:

 

    Marvin Corne

Title:

 

    Chief Executive Officer and President

WORLD FINANCIAL CAPITAL CREDIT COMPANY,

LLC, as Purchaser

By:

 

/s/ Ronald C. Reed

Name:

 

    Ronald C. Reed

Title:

 

    Vice President and Treasurer

 

   S-1    Amendment No. 1 to       Receivables Purchase Agreement